    CASE 0:20-cv-01302-WMW-DTS Document 3-1 Filed 06/02/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


                                                                Court File No. ____________
 Jared Goyette, on behalf of himself and
 other similarly situated individuals,

               Plaintiff,

        v.

 City of Minneapolis; Minneapolis Chief of
 Police Medaria Arradondo, in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of Public
 Safety Commissioner John Harrington, in
 his individual and official capacity;
 Minnesota State Patrol Colonel Matthew
 Langer, in his individual and official
 capacity; and John Does 1-2, in their
 individual and official capacities,

               Defendants.


               WORD COUNT COMPLIANCE CERTIFICATE
   __________________________________________________________________

       I certify that this brief conforms to the requirements of LR 7.1(f) for a brief produced

with a proportional font. The length of this brief is 1320 words. This brief was prepared

using Microsoft Word 2016 and the word processing program has been applied specifically

to include all text, including headings, footnotes, and quotations for word count purposes.
    CASE 0:20-cv-01302-WMW-DTS Document 3-1 Filed 06/02/20 Page 2 of 2




Dated: June 2, 2020                /s/ Kevin C. Riach
                                   Kevin C. Riach (#0389277)
                                   Dulce J. Foster (#0285419)
                                   Pari I. McGarraugh (#0395524)
                                   Jacob P. Harris (#0399255)
                                   FREDRIKSON & BYRON, P.A.
                                   200 South Sixth Street, Suite 4000
                                   Minneapolis, MN 55402-1425
                                   Telephone: 612.492.7000
                                   kriach@fredlaw.com
                                   dfoster@fredlaw.com
                                   pmcgarraugh@fredlaw.com
                                   jharris@fredlaw.com

                                   Adam W. Hansen (#0391704)
                                   APOLLO LAW LLC
                                   333 Washington Avenue North, Suite 300
                                   Minneapolis, MN 55401
                                   Telephone: 612.927.2969
                                   adam@apollo-law.com

                                   Teresa Nelson (#269736)
                                   AMERICAN CIVIL LIBERTIES UNION
                                   OF MINNESOTA
                                   P.O. Box 14720
                                   Minneapolis, MN 55414
                                   Telephone: 651.529.1692
                                   tnelson@aclu-mn.org

                                   Attorneys for Plaintiff




                                    2
